People v Aziz (2022 NY Slip Op 07010)





People v Aziz


2022 NY Slip Op 07010


Decided on December 08, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 08, 2022

Before: Kapnick, J.P., Oing, Singh, Moulton, JJ. 


SCI No. 2433/19 Appeal No. 16827-16827A Case No. 2021-01997 

[*1]The People of the State of New York, Respondent,
vSahil Aziz, Defendant-Appellant.


Jonathan Rosenberg, PLLC, Brooklyn (Jonathan Rosenberg of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Felicia A. Yancey of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Bahaati E. Pitt, J. at plea; Michael J. Hartofilis, J. at plea withdrawal motion; Tara A. Collins, J. at sentencing) rendered May 27, 2021, convicting defendant of attempted assault in the second degree, and sentencing him to three years' probation, unanimously affirmed. Purported appeal from order, same Court (Hartofilis, J.), entered on or about March 5, 2021, which denied defendant's motion to withdraw his plea, unanimously dismissed, as subsumed in the appeal from the judgment.
The court providently exercised its discretion in denying defendant's motion to withdraw his guilty plea, without granting a hearing, where defendant was afforded a reasonable opportunity to advance his contentions (see People v Frederick , 45 NY2d 520 [1978]). The record establishes that defendant knowingly, intelligently, and voluntarily pleaded guilty after a thorough allocution, and that he was fully able to understand the proceedings. His conclusory assertions of actual innocence, language difficulties, and ineffective assistance of counsel are contradicted by the record and did not require a hearing (see People v Fiumefreddo , 82 NY2d 536, 543-544 [1993]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 8, 2022